Case: 2:20-cv-00025-WOB-CJS Doc #: 28 Filed: 05/06/20 Page: 1 of 3 - Page ID#: 255




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                   AT COVINGTON
                            *** ELECTRONICALLY FILED ***


 NICHOLAS SANDMANN, by and                :
 through his parents and natural          :      CASE NO. 2:20-CV-00025-WOB-CJS
 guardians, TED SANDMANN and              :
 JULIE SANDMANN,                          :      Judge William O. Bertelsman
                                          :
       Plaintiff,                         :      Magistrate Judge Candace J. Smith
                                          :
 v.                                       :
                                          :      MOTION TO APPEAR PRO HAC VICE
 ABC NEWS, INC., ABC NEWS                 :
 INTERACTIVE, INC., and                   :
 THE WALT DISNEY COMPANY,                 :
                                          :
       Defendants.                        :

       Pursuant to LR 83.2, Defendants ABC News, Inc., ABC News Interactive, Inc.,

 and The Walt Disney Company (“Defendants”), by undersigned counsel who is a

 member of the Bar of this Court, respectfully move the Court to admit Adam M. Lazier

 pro hac vice, for the purpose of appearing as co-counsel with attorney Robert B. Craig

 on behalf of Defendants in the above-captioned case. In support of this motion, the

 undersigned states:

       1.      Mr. Lazier is an attorney in good standing and licensed to practice law in

 the State of New York (Bar No. 5396254). He was admitted to practice in 2016, and

 practices before the United States District Court for the Southern District of New York,

 and the United States Courts of Appeals for the Second and Eleventh Circuits.
Case: 2:20-cv-00025-WOB-CJS Doc #: 28 Filed: 05/06/20 Page: 2 of 3 - Page ID#: 256




        2.     Mr. Lazier is not currently and has never been under suspension or

 subject to other disciplinary action with respect to the practice of law in any court, state,

 territory or the District of Columbia.

        3.     Mr. Lazier is familiar with this action and has been requested by

 Defendants to be actively involved in this action.

        4.     By the accompanying declaration, Mr. Lazier certifies that he will abide by

 all rules and practices applicable to attorneys admitted to practice before the U.S.

 District Court for the Eastern District of Kentucky, and consents to be subject to the

 jurisdiction and rules of the Kentucky Supreme Court governing professional conduct.

        5.     Mr. Lazier has the address of Davis Wright Tremaine LLP, 1251 Avenue

 of the Americas, 21st Floor, 10020, telephone number (212) 489-8230, and email

 address adamlazier@dwt.com.

        6.     The required filing fee for admission of an attorney pro hac vice has been

 tendered with this Motion.

        WHEREFORE, Defendants respectfully move this Court to admit Adam Lazier,

 pro hac vice, to the Bar of this Court for the purpose of participating in this matter as co-

 counsel with attorney Robert B. Craig.




                                               2
Case: 2:20-cv-00025-WOB-CJS Doc #: 28 Filed: 05/06/20 Page: 3 of 3 - Page ID#: 257




                                            Respectfully submitted,


                                            /s/ Robert B. Craig
                                            Robert B. Craig (15590)
                                            TAFT STETTINIUS & HOLLISTER LLP
                                            1717 Dixie Highway, Suite 910
                                            Covington, KY 41011
                                            Phone: (859) 547-4300
                                            Fax: (513) 381-6613
                                            craigr@taftlaw.com

                                            Nathan Siegel (pro hac vice)
                                            Adam Lazier (pro hac vice pending)
                                            Nicolette Vairo (pro hac vice)
                                            DAVIS WRIGHT TREMAINE LLP
                                            1919 Pennsylvania Ave NW Suite 800,
                                            Washington, DC 20006
                                            Phone: (202) 973-4237
                                            Fax: (202) 973-4437
                                            nathansiegel@dwt.com
                                            adamlazier@dwt.com
                                            nicolettevairo@dwt.com

                                            Counsel for Defendants
                                            ABC News, Inc., ABC News Interactive,
                                            Inc., and The Walt Disney Company




 27177279.1




                                        3
